DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 12/24/20 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White (20140291070) in view of Hammer et al. (5586615) in view of Kumita et al. (4184057).  
White discloses an emergency escape mechanism for a building 18 having an exit 30, 5on the exterior of the building, as best seen in Figure 3, said emergency escape mechanism comprising; 
an inflatable emergency escape slide 40, configured to drop out when the exit is opened in response to an electrical signal 62; 

a gas release device 58, 64 in fluid communication with said inflatable emergency escape slide;
 
    PNG
    media_image1.png
    244
    540
    media_image1.png
    Greyscale
  
15wherein in an emergency, said alarm switch is activated, disengaging said locking bar and unlocking said exit whereupon when said exit is opened said emergency escape slide automatically drops out of the exit to a position outside the building, as gas release device being responsive to automatically inflate said emergency slide, but fails to disclose the exit being a door, a girt bar, support straps and an inertially activated switch.
Hammer et al. discloses an exit door having an interior side and an exterior side, as best seen in Figure 1a, an emergency escape slide 5, configure to be located on the interior side of the exit door, as best seen in Figure 2; 
a girt bar 37, anchored in a floor and an escape slide support straps 42, 47, attached to said girt bar and to said emergency escape slide, wherein said pin/manual activation, as recited in column 5, lines 19-23.  The use of support straps and a girt bar 
Kumita et al. teach the utility of an inertially-activated switch, as recited in column 1, lines 14-27.   The use of an inertia switch is commonly used in the art in emergency situations to reliably activate safety features of a device at a rapid speed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exit window of White with an exit door, girt bar and support straps as taught by Hammer replacing the window in the building of White, so as to provide a larger escape area and to hold the inflatable slide and the door in place until activation occurs   and to replace the pin/manual activation with an inertially-activated switch as taught by Kumita so as to reliably activate safety features of a device at a rapid speed.
Regarding claim 4 Hammer et al. discloses wherein said gas release device comprises25device compr includes a compressed gas tank 7.  
Regarding claim 13 Hammer discloses wherein said girt bar 37, is located at the lower portion of the doorway, as best seen in Figure 1a.  

5	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White (20140291070) in view of Hammer et al. (5586615) in view of Kumita et al. (4184057) in view of Kriger (4245213).  White in view of Hammer et al. in view of Kumita et al. as advanced above fails to disclose a silent alarm.  Kriger teaches the utility of silent alarm, as recited in column 3, lines 22-26. The use of a silent alarm is old and well known in the art to alert security personnel or the police without informing an intruder or .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White (20140291070) in view of Hammer et al. (5586615) in view of Kumita et al. (4184057) in view of Alberts (6676082).  White in view of Hammer et al. in view of Kumita et al. as advanced above fails to disclose a mercury switch.  Alberts teaches the utility of an emergency escape mechanism having a mercury switch, as recited in column 3, line 35.  Mercury switches are old and well known in the art as silent switches.  Mercury switches as inertially-activates switches would be desirable as they are also silent switches, per  https://www.fs.fed.us/eng/toolbox/haz/haz19.htm
    PNG
    media_image2.png
    810
    1162
    media_image2.png
    Greyscale
The use of a inertially-activated switch being a mercury switch would be obvious to one of ordinary skill in the art since mercury switches are not audible when activated, therefore the mercury switch would allow for security personnel or the police to be alerted without informing an intruder or perpetrator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the escape system of White in view of Hammer et al. in view of Kumita et al. with a mercury switch as taught by Alberts so as to alert security personnel or the police without informing an intruder or perpetrator where the evacuees are.
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
The applicant’s attention is drawn to page 4 of the remarks.  The applicant states the examiner has erroneously stated that the slide of Hammer et al. is inflated in response to an electrical signal.  The examiner notes that in the above rejection it is the White reference that is relied on for this limitation, and not Hammer et al.  
The applicant’s attention is drawn to page 5 of the remarks.  The applicant states that the White reference discloses a totally manual action for deployment.  The examiner first notes that although the White reference discloses an initial manual action the White reference also discloses a circuit 62 connected the switch that works in sequence for activation of the device.  It should be further noted that the applicant has claimed several mechanisms that are activated by various means (electric signal, manual switch, inertially-activated switch, gas release device, etc.) all working in conjunction during the deployment of the escape mechanism.  The applicant states that the inertia switch of Kumita would disregard the systems of the White and Hammer references.  The examiner notes that as advanced above the inertia switch of Kumita is being used to replace the pin activation of White allowing for a reliable activation of the safety feature at a rapid speed.  The examiner notes that no systems would be disregarded by replacing the switch of White with an inertia switch since they are commonly used in the art in emergency situations to reliably activate safety features of a device at a rapid speed.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634